Citation Nr: 0315346	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from December 1950 until 
December 1952.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan.

By a decision in July 2002, the Board found that new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  Competent (medical) evidence of record demonstrates that 
the veteran has bilateral hearing loss disability related to 
service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Moreover, the December 2000 supplemental statement of the 
case apprised the veteran of VA's development assistance.  
Based on the above, and in light of the favorable 
determination contained herein, the Board finds that 
additional development with respect to the duty to notify 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991)

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain the veteran's service medical records, if relevant 
to the claim; other relevant records pertaining to service; 
VA medical records; and any other relevant records held by 
any other source.  The veteran is also required to provide 
the information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports.  Additionally, a transcript of the 
veteran's June 1999 personal hearing before the RO is 
associated with the claims file.  

Based on the foregoing, and the favorable disposition 
contained herein, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Factual background

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, establishes that he served 
with an artillery branch of the Fifth Army.

Service medical records contain no complaints or findings 
relative to hearing loss or exposure to noise trauma.  On 
examination for discharge from service in December 1952, the 
veteran demonstrated 15/15 hearing ability, bilaterally, on 
whispered and spoken voice testing.  

The veteran underwent a VA audiological examination in April 
2003.  At that time, he reported gradual longstanding hearing 
loss of both ears.  It was indicated that his military noise 
history included exposure to 105 howitzers while the veteran 
drove a supply truck that unloaded ammunition for big guns 
while in the Army artillery for 2 years.  Occupational noise 
exposure included several years of driving a 2-ton truck.  He 
denied recreational noise exposure.  Audiometric testing 
revealed his pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
55
60
LEFT
30
25
50
60
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 68 percent in the left ear.  
The veteran was diagnosed with mild to moderate sensorineural 
hearing loss

At the time of that examination, the VA examiner offered an 
opinion as to the etiology of the veteran's hearing loss.  He 
stated that it was as likely as not that the veteran's 
military and occupational noise exposure history contributed 
to his hearing loss.  

Analysis 

The Board notes that 38 C.F.R. § 3.385 defines "impaired 
hearing" for the purposes of applying the laws administered 
by VA.  That Code section states that hearing loss will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 
40 decibels or greater; or when the auditory thresholds for 
at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

Reviewing the results of the veteran's April 2003 
audiological testing, it is clear that the requirements of 
38 C.F.R. § 3.385 have been satisfied as to both ears, and 
thus the veteran has bilateral hearing loss disability for VA 
purposes, satisfying the first element of a service 
connection claim.   

The record provides objective evidence which corroborates the 
veteran's assertion that he served with the artillery branch 
of the Army.  As such, his allegation of exposure to noise 
trauma from weapons fire while serving with the artillery 
unit is consistent with the documented circumstances of his 
service.  38 U.S.C.A. § 1154(a).  Hence, the second element 
of service connection, injury in service, has been satisfied.  

The claims file also contains a statement of etiology linking 
the veteran's current hearing loss to noise trauma injury in 
active service.  That opinion was offered by a VA examiner, 
upon a review of the claims file and following physical 
examination of the veteran.  For these reasons, the Board 
finds that opinion to be probative.  Moreover, the evidence 
of record contains no contrary opinion.  

In conclusion, the competent evidence of record establishes 
that the veteran has bilateral hearing loss disability due to 
noise trauma in service.  Competent (medical) evidence is in 
support of the claim, and the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss disability is 
granted.  



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

